Title: From Alexander Hamilton to James McHenry, 26 May 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            Head Quarters Plainfield N. Jersey May 26th. 1800.
          
          I have the honor to send you the enclosed papers, in order that you may see what grounds I gave my Sanction to the Expenditures made by Capt. Ellery. be apprised of the subject of them.
          I request that you will add your Sanction if lest the want of it should be an obstacle with the comptroller—
          With great respect I have the honor to be Sir Yr. ob. Servt.
          Secy. of War—
        